DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 6, 7A, 7B, and 7C are not legible.  According to MPEP 608.01:
Legibility includes ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray lines and/or a gray background sharply reduce photo reproduction quality.  
Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the computer readable medium” (line 5) should read “the non-transitory computer readable medium”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “a user’s turn” (line 3) should read “a turn of the user”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “a user’s turn” (line 3) should read “a turn of the user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a trigger event” (lines 10, 11 (twice)).  The first instance of a singular claim element should generally begin with “a” or “an” (or no indefinite article when referring to a plurality of an element), while subsequent reference should be to “the” or “said” (a definite article).  Using "a” or “an" (or using no indefinite article) for the same claim element subsequently recited creates confusion as to whether the first instance of the claim element is being referred to or whether a new claim element is being identified.  Independent claim 14 and dependent claim 7 recite similar language and are similarly rejected.  Dependent claims 2-6, 8-13, and 15-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “one or more special effects” (line 13), “the special effects” (line 14), and “the one or more special effects” (line 22).  Consistent usage of the number of claim elements (e.g., “one or more”) should remain consistent throughout unless the number of claim elements changes.  When initially referring to “one or more special effects”, followed by “the special effects”, it is unclear whether the number of special effects has changed from “one or more” to only a plurality or whether a new claim limitation is being recited.  Independent claim 14 recites similar language and are similarly rejected.  Dependent claims 2-13 and 15-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 5 recites “the at least a portion of the bowling center” (lines 3-4).  Claim 1 recites “at least a portion of activity within a bowling center”.  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Dependent claims 2-13 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 8 recites “the processor” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 9-12 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 8 recites “a user” (line 2).  Claim 1, upon which claim 8 depends, recites “a user” (line 20).  The first instance of a singular claim element should generally begin with “a” or “an” (or no indefinite article when referring to a plurality of an element), while subsequent reference should be to “the” or “said” (a definite article).  Using "a” or “an" (or using no indefinite article) for the same claim element subsequently recited creates confusion as to whether the first instance of the claim element is being referred to or whether a new claim element is being identified.  Dependent claims 13, 16, and 20 recite similar language and are similarly rejected.  Appropriate correction is required.
Claim 13 recites “a seating location” (line 3).  Claim 1, upon which claim 13 depends, recites “a seating location” (lines 19-20).  The first instance of a singular claim element should generally begin with “a” or “an” (or no indefinite article when referring to a plurality of an element), while subsequent reference should be to “the” or “said” (a definite article).  Using "a” or “an" (or using no indefinite article) for the same claim element subsequently recited creates confusion as to whether the first instance of the claim element is being referred to or whether a new claim element is being identified.  Claim 20 recites similar language and is similarly rejected.  Appropriate correction is required.
Claim 14 recites “at least one associated special effect” (lines 9, 10-11, and12).  The first instance of a singular claim element should generally begin with “a” or “an” (or no indefinite article when referring to a plurality of an element), while subsequent reference should be to “the” or “said” (a definite article).  Using "a” or “an" (or using no indefinite article) for the same claim element subsequently recited creates confusion as to whether the first instance of the claim element is being referred to or whether a new claim element is being identified.  Dependent claims 15-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 20 recites “a seating location” (line 3).  Claim 14, upon which claim 20 depends, recites “a seating location” (line 3).  The first instance of a singular claim element should generally begin with “a” or “an” (or no indefinite article when referring to a plurality of an element), while subsequent reference should be to “the” or “said” (a definite article).  Using "a” or “an" (or using no indefinite article) for the same claim element subsequently recited creates confusion as to whether the first instance of the claim element is being referred to or whether a new claim element is being identified.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaioli et al., US 2013/0324272 A1 (hereinafter Vaioli).

Regarding Claim 1:  Vaioli discloses a system for providing an interactive bowling experience, the system comprising: 
a management system (Vaioli, an interactive bowling system using scoring systems and/or other computer infrastructures which interact with visual and/or audio effects within the bowling center; the system includes a management system [Abstract]), including: 
a memory and a processing device (Vaioli, the computing device 14 also includes a processor 20, memory 22A [0036]), and 
a non-transitory computer readable medium in communication with the processing device, the computer readable medium storing one or more programming instructions (Vaioli, the processor 20 executes computer program code (e.g., program control 44), which can be stored in the memory 22A and/or storage system 22B [0037]) that, when executed, cause the processing device to: 
store a listing of one or more trigger events as well as any special effects associated with each trigger event (Vaioli, a user can enter any combination of triggering events and associated special effects into the centralized management system 300 [0030]), 
monitor at least a portion of activity within a bowling center for detection of an occurrence of a trigger event (Vaioli, the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200 [0031]), 
determine whether a trigger event has occurred (Vaioli, the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200 [0031]) and, if a trigger event is determined to have occurred: 
determine one or more special effects associated with the trigger event, wherein the special effects include one or more of the following: 
displaying one or more graphics onto one or more bowling pins; 
activating one or more lighting effects onto a ball return system (Vaioli, the visual effects can be provided on any surface of the bowling center, including the ball return system 430 [0055]); or 
activating one or more lighting or vibratory events at a seating location of a user; and 
provide instructions to one or more special effect components to perform the one or more special effects associated with the trigger event (Vaioli, the present invention can implement the use of multi-color lighting fixtures 30, e.g., LED lighting, above the bowling lanes in which the multi-color lighting fixtures, e.g., LED lighting, project lighting effects onto the lane surface (or other surfaces), changing the color appearance of the lane surface (or other surface of the bowling center) and creating a visual effect on the bowling lanes (or other surface of the bowling center), any of which can be controlled by a scoring system and/or centralized management system; the special effects can also include sound and other effects such as fog machines, rotating lights, mirrored effects, etc., all of which are represented by reference numeral 10 or reference numeral 30 [0018]).  

Regarding Claim 2:  Vaioli further discloses wherein the one or more trigger events comprise at least one of a strike or a sequence of strikes, gutter balls, a high score, a perfect score, a score over a particular value, and a start of a user's turn (Vaioli, the interactive bowling systems can be triggered by, for example, bowling events; these bowling events can be, for example, a strike or a sequence of strikes, gutter balls, a high score, e.g., perfect score, over 200, etc., or any combination thereof amongst other triggering events, occurring on any lane or combination of lanes or within, generally, the bowling center [0012]).  

Regarding Claim 3:  Vaioli further discloses wherein the one or more special effect components comprise at least one of a video display, a video projector, an audio system, a tactile feedback system and an architectural lighting system (Vaioli, the special effects may include a video projector system 10 [0017]; audio and lighting systems [0059]).  

Regarding Claim 4:  Vaioli further discloses wherein the one or more special effects comprise at least one of video projection effects, multi-colored lighting effects, ultra-violet lighting effects, laser effects, audio effects, fog effects, haze effects, carbon dioxide effects, snow effects, bubble effects and confetti effects (Vaioli, these special effects can include video projection, multi-colored lighting, laser effects, audio effects, and/or fog/haze effects [0013]; the present invention utilizes a video projection system 10 to display special effects onto bowling center surfaces [0016]).  

Regarding Claim 5:  Vaioli further discloses wherein the one or more programming instructions further comprise instructions for thereby causing the management system to receive, from at least one input device, initialization information related to operation of the at least a portion of the bowling center (Vaioli, the I/O console device includes, for example, a keypad, e.g., touch screen, capable of receiving inputs from a bowler or other user; the bowler can enter the names of each bowler; the I/O console device will also allow the bowler or other user to enter triggering events and associated special effects, in order to trigger the programmed special effects [0026]).  

Regarding Claim 6:  Vaioli further discloses wherein the initialization information comprises at least one of a type of game to be played, one or more player names, one or more player ages, and a selection of one or more special effects that can be triggered during play (Vaioli, the bowler can enter the names of each bowler; the I/O console device will also allow the bowler or other user to enter triggering events and associated special effects, in order to trigger the programmed special effects [0026]; "bowling modes" refers to a feature of the centralized management system 300 that allows a user to define and program on a predefined schedule a set of parameters related to each lane's status, such as the type of game (open play, league, tournament) [0041]).  

Regarding Claim 7:  Vaioli further discloses wherein detection of an occurrence of a trigger event is detected by at least one of a scoring system, a security system, one or more cameras, one or more proximity sensors, one or more pressure sensors and one or more motion sensors (Vaioli, the invention relates to bowling systems and, more particularly, to interactive bowling systems using scoring systems [0001]; a tracking camera 415 is also provided; the tracking camera (system) 415 can be a laser or other motion detection system [0052]).  

Regarding Claim 8:  Vaioli further discloses wherein the programming instructions are further configured to cause the processor to determine a location of a user (Vaioli, detection of a person or bowling ball at a certain location within the bowling center [0014]).  

Regarding Claim 14:  Vaioli discloses a method for providing an interactive bowling experience, the method comprising: 
storing, by a management system, a listing of one or more trigger events as well as any special effects associated with each of the one or more trigger events (Vaioli, a user can enter any combination of triggering events and associated special effects into the centralized management system 300 [0030]); 
receiving, by the management system, from at least one input device, initialization information related to operation of the at least a portion of a bowling center (Vaioli, the I/O console device includes, for example, a keypad, e.g., touch screen, capable of receiving inputs from a bowler or other user; the bowler can enter the names of each bowler; the I/O console device will also allow the bowler or other user to enter triggering events and associated special effects, in order to trigger the programmed special effects [0026]); 
receiving, by the management system, event occurrence information from one or more detection devices (Vaioli, the I/O console device includes, for example, a keypad, e.g., touch screen, capable of receiving inputs from a bowler or other user; the bowler can enter the names of each bowler; the I/O console device will also allow the bowler or other user to enter triggering events and associated special effects, in order to trigger the programmed special effects [0026]); 
monitoring, by the management system, the event occurrence information for occurrence of a trigger event having at least one associated special effect (Vaioli, the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200 [0031]); 
determining, by the management system, whether a trigger event having at least one associated special effect has occurred (Vaioli, the occurrence of the triggering event, which may be determined and/or monitored by the scoring system 200 [0031]); and 
in response to a trigger event having at least one associated special effect occurring (Vaioli, the centralized management system 300 can use the inputs coming from the scoring system 200 to trigger the command for specific special effects [0043]): 
determining, by the management system, one or more special effects associated with the trigger event (Vaioli, the present invention can be combined with the bowling modes to set a number of predefined commands that the centralized management system 300 can send to any of the special effects devices according to the state of the lanes and the events happening on each lane [0043]), wherein the special effects include one or more of the following: 
displaying one or more graphics onto one or more bowling pins; 
activating one or more lighting effects onto a ball return system (Vaioli, the visual effects can be provided on any surface of the bowling center, including the ball return system 430 [0055]); or 
activating one or more lighting or vibratory events at a seating location of a user; and, and 
providing, by the management system, instructions to one or more special effect components to perform the one or more special effects associated with the trigger event (Vaioli, the present invention can implement the use of multi-color lighting fixtures 30, e.g., LED lighting, above the bowling lanes in which the multi-color lighting fixtures, e.g., LED lighting, project lighting effects onto the lane surface (or other surfaces), changing the color appearance of the lane surface (or other surface of the bowling center) and creating a visual effect on the bowling lanes (or other surface of the bowling center), any of which can be controlled by a scoring system and/or centralized management system; the special effects can also include sound and other effects such as fog machines, rotating lights, mirrored effects, etc., all of which are represented by reference numeral 10 or reference numeral 30 [0018]).  

Regarding Claim 15:  Vaioli further discloses wherein the one or more trigger events comprise at least one of a strike or a sequence of strikes, gutter balls, a high score, a perfect score, a score over a particular value, and a start of a user's turn (Vaioli, the interactive bowling systems can be triggered by, for example, bowling events; these bowling events can be, for example, a strike or a sequence of strikes, gutter balls, a high score, e.g., perfect score, over 200, etc., or any combination thereof amongst other triggering events, occurring on any lane or combination of lanes or within, generally, the bowling center [0012]).  

Regarding Claim 16:  Vaioli further discloses determining a location of a user using one or more tracking tags configured to be worn by the user (Vaioli, detection of a person or bowling ball at a certain location within the bowling center [0014]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vaioli in view of Jacot, US 2010/0201491 A1 (hereinafter Jacot).

Regarding Claim 9:  Vaioli discloses the invention as recited above.  Vaioli fails to explicitly disclose one or more tracking tags configured to be worn by the user.  
Jacot teaches one or more tracking tags configured to be worn by the user (Jacot, the present invention thus concerns a tracking device for managing the rental of a stock of bowling shoes (20) for rent, stored inside a rental space (15) characterized in that at least one shoe (20) of each pair is equipped with an active RFID chip (21, 22, 23) supplied by a battery (22) which transmits to a receiving antenna (32) [0025]).  
Vaioli discloses an interactive bowling system using scoring systems and/or other computer infrastructures which interact with visual and/or audio effects within the bowling center (Vaioli [Abstract]).  The system includes a management system having stored therein instructions to provide special effects associated with one or more events to one or more special effects components (Vaioli [Abstract]).  Upon an occurrence of an event, the management system: determines that the occurrence of the event is associated with one or more special effects; and provides the instructions to the one or more special effects components to effectuate the special effects associated with the one or more events (Vaioli [Abstract]).
Jacot teaches a tracking device for managing the rental of a stock of bowling shoes including a stock of shoes for rent and arranged inside a rental space, characterized in that at least one shoe of each pair of shoes is provided with an active RFID chip for transmission to a reception antenna located inside the rental space and connected in such a manner with the reader and the processing computer of the rental space that the presence of pairs of shoes can be monitored in real time when they are not rented out, and in that it further comprises means for deactivating the transmission of the active RFID chips and/or the reception by the antenna when the shoes are rented out in such a manner that the absence of pairs of shoes inside the rental space can be continuously monitored (Jacot [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the interactive bowling system as disclosed by Vaioli with the tracking device and method to track bowling shoes as taught by Jacot in order to accurately monitor the stock of bowling shoes and to prevent loss of bowling shoes.

Regarding Claim 10:  Jacot further teaches one or more shoes, wherein the one or more tracking tags are housed within the one or more shoes (Jacot, said tracking device is placed systematically in the sole of at least one of the shoes in each pair [0011]).

Regarding Claim 11:  Jacot further teaches wherein the programming instructions are further configured to cause the processor to determine if the one or more shoes have been removed from the bowling center (Jacot, as soon as they are put on by the user the shoes continuously transmit a code called "rented"; antennas are placed around the periphery of the bowling alley to detect this rented code; they are coupled with alarms that signal or thus block a customer from leaving having bowling shoes on his feet [0016]).  

Regarding Claim 12:  Jacot further teaches wherein the programming instructions are further configured to cause the processor to generate a notification when it has been determined that the one or more shoes have been removed from the bowling center (Jacot, as soon as they are put on by the user the shoes continuously transmit a code called "rented"; antennas are placed around the periphery of the bowling alley to detect this rented code; they are coupled with alarms that signal or thus block a customer from leaving having bowling shoes on his feet [0016]).  

Regarding Claim 17:  Vaioli discloses the invention as recited above.  Vaioli fails to explicitly disclose wherein the one or more tracking tags are housed within the one or more shoes.
Jacot teaches wherein the one or more tracking tags are housed within the one or more shoes (Jacot, said tracking device is placed systematically in the sole of at least one of the shoes in each pair [0011]).  
As recited above with respect to claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the interactive bowling system as disclosed by Vaioli with the tracking device and method to track bowling shoes as taught by Jacot in order to accurately monitor the stock of bowling shoes and to prevent loss of bowling shoes.

Regarding Claim 18:  Jacot further teaches determining if the one or more shoes have been removed from the bowling center (Jacot, as soon as they are put on by the user the shoes continuously transmit a code called "rented"; antennas are placed around the periphery of the bowling alley to detect this rented code; they are coupled with alarms that signal or thus block a customer from leaving having bowling shoes on his feet [0016]).  

Regarding Claim 19:  Jacot further teaches generating a notification when it has been determined that the one or more shoes have been removed from the bowling center (Jacot, as soon as they are put on by the user the shoes continuously transmit a code called "rented"; antennas are placed around the periphery of the bowling alley to detect this rented code; they are coupled with alarms that signal or thus block a customer from leaving having bowling shoes on his feet [0016]).  

There are no prior art rejections against claims 13 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715